Case 1:16-cv-03938-SAG Document 39 Filed 07/12/19 Page 1 of 2
Case 1:16-cv-03938-RDB Document 38 Filed 07/10/19 Page rate,

 

 

vege eomer
Dhar Ge PSY. AND

IN THE UNITED STATES DISTRICT COURF;
FOR THE DISTRICT OF MARYLAND - AIG JUL 12 PH I2: 09

NORTHERN DIVISION bP es gees
: K rk ba
MARY E. EDMONDSON, * a an penn
BY DEPUTY
Plaintiff, * Case No.: 1:16-cv-03938-RDB
v. *
EAGLE NATIONAL BANK, et al., %
Defendants. oo
* * % * oe * 2 * * * * * *

 

The parties respectfully submit the following joint proposed schedule:

Report on number of deposition hours
Defendants’ Answer to Complaint
ESI Conference Completed

Initial Disclosures

Deadline for Rule 26(a)(2) Disclosure for
Plaintiff's Expert on Class Certification

Moving for Joinder of Additional Parties and
Amendment of Pleadings

Deadline for Rule 26(a)(2) Disclosure-for
Defendants’ Expert on Class Certification

Deadline for Rebuttal Rule 26(a)(2) Disclosure for
Plaintiff's Expert on Class Certification

Deadline to file Plaintiff's Motion for Class Certification
Pre-Class Certification Discovery Deadline

Deadline to Oppose Plaintiff's Motion for Class
Certification ——

July 19, 2019
July 26, 2019
August 7, 2019
August 16, 2019

October 10, 2019
November 1, 2019
November 11, 2019
December 2, 2019

December 16, 2019
January 30, 2019

January 31, 2020
Case 1:16-cv-03938-SAG Document 39 Filed 07/12/19 Page 2 of 2
Case 1:16-cv-03938-RDB Document 38 Filed 07/10/19 Page 2 of 2

Deadline to Reply to Defendants’ Class February 20, 2020

Certification Opposition .

Hearing on Class Certification March 4, 2020

Post-Class Certification Discovery Deadline 90 days following class certification
decision

Deadline for Rule 26(2)(2) Disclosure for Plaintiff's 110 days following class certification

Expert(s) on Substantive Issues _ decision

Deadline for Rule 26(a)(2) Disclosure for Defendants’ 140 days following class certification

Expert(s) on Substantive Issues decision

Expert Discovery Deadline 170 days following class certification
decision

Deadline to file Motions for Summary Judgment 170 days following class certification
decision

Pretrial conferences TBD

Trials to commence TBD

Discovery on class certification and the merits discovery will proceed concurrently. The parties
reserve all rights to object to discovery consistent with the Federal Rules of Civil Procedure.

The parties agree that the court at its discretion may adjust the scheduling order to take into
account rulings on the scope of and timing of discovery.

July _@b , 2019 S242. RL

The Honorable Richard D. Bennett
